Citation Nr: 0124023	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  99-16 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a left foot disability.

2.  Entitlement to an effective date earlier than March 10, 
1999, for the award of a compensable evaluation for a left 
foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Air Force from June 
1966 to March 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas in which the RO granted 
a compensable evaluation for a disability of the left foot 
and assigned an effective date of March 10, 1999, for that 
evaluation.

While the case was in appellate status, by a February 2000 
rating decision, the evaluation for the appellant's left foot 
disability was increased from 10 percent to 20 percent, 
effective March 1999.  However, it is presumed that the 
appellant was seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the increased rating issue is as delineated on the 
title page of this decision.

In May 2001, a Travel Board hearing was held at the RO before 
the undersigned, who is a member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b).  A transcript of the hearing testimony 
is in the claims file.  During that hearing, the appellant 
indicated that he wanted to submit a claim for service 
connection for arthritis of multiple joints.  See Travel 
Board Hearing Transcript p. 6.  The matter is referred to the 
RO for appropriate action.

The issue of an effective date earlier than March 10, 1999, 
for the assignment of a compensable evaluation is discussed 
in the REMAND section that follows the ORDER section in the 
decision below.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's increased rating claim appeal 
has been obtained by the RO.

2.  The appellant's left foot disability is manifested by 
complaints of pain, ankle weakness and pain on use.

3.  The appellant's left foot disability is manifested by 
clinical findings of tenderness, limitation of motion and 
pain on use with x-ray evidence of arthritic changes.

4.  A severe left foot injury has not been demonstrated.

5.  Ankylosis of the left ankle has not been shown.

6.  There is neither an unusual nor an exceptional disability 
picture warranting the assignment of an increased evaluation 
on an extraschedular basis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
disability of the left foot and ankle have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C. §§ 5100 et 
seq. (West Supp. 2001)); 38 C.F.R. §§  3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5270, 5271, 5279, 5280, 5281, 5282, 5283, 5284 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.159 and 3.326(a)); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) (Precedent 
Opinion of the General Counsel of the VA).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the criteria, whether schedular or extraschedular, 
for an evaluation in excess of 20 percent for a disability of 
the left foot have not been met.  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  The evidence of the present levels of 
disability is found in the reports of the VA medical 
treatment rendered between April and October of 1999, the 
reports of the VA medical examinations conducted in April and 
August of 1999, the May 1999 report from a private doctor, 
the appellant's testimony at his April 2000 personal hearing 
at the RO and his May 2001 Travel Board hearing and various 
written statements submitted by the appellant and his 
representative.

The appellant contends that an increased rating is warranted 
based upon his current left foot and ankle symptomatology.  
The appellant testified at his April 2000 personal hearing 
that he had to wear an ankle brace on a daily basis, that 
there was arthritis in the joint and that he suffered from 
constant pain.  He stated that he worked as a package handler 
which involved being on his feet all of the time, walking up 
three flights of stairs, loading packages onto aircraft, 
stooping and bending such that his ankle was very sore.  See 
RO Hearing Transcript pp. 1-3.  The appellant further 
testified that he took 81-milligram aspirin pills and that he 
was not currently receiving any treatment for his left foot.  
See RO Hearing Transcript p. 3.

The appellant subsequently testified during his May 2001 
Travel Board hearing at the RO that he now had arthritis in 
his left foot that limited him on a daily basis, affecting 
his current jobs of package handler and accountant.  See 
Travel Board Hearing Transcript pp. 2-3.  He further 
testified that his left ankle was painful and weak, that he 
took pain medication daily and that he was unable to do 
anything athletic.  He said that he had not been placed on 
any restrictive duty at work because of his left foot.  See 
Travel Board Hearing Transcript pp. 3-5.  

The appellant underwent a VA foot examination in April 1999; 
he reported an area of numbness beneath the medial malleolus.  
He also reported tenderness in the operative area.  He 
complained of discomfort that was worse with activity as well 
as a restricted ability to run.  He also complained of 
occasional morning stiffness and pain, but denied any 
swelling.  On physical examination, the appellant was 
described as walking with a normal gait and having a normal 
stance.  A healed surgical scar was observed at the level of 
the ankle mortise.  There was a normal range of motion of the 
left ankle that was said to be similar to that of the right 
ankle.  Inversion of the foot and flexion and extension of 
the ankle caused pain in the area of the scar at the limits 
of movement.  Palpation of that area revealed a tiny moveable 
firm object and manipulation of that object caused some 
discomfort.  Soft tissues and pulses were good; the left foot 
was otherwise normal.  Radiographic examination of the left 
foot revealed no changes in the joint.  The examiner rendered 
a diagnosis of residuals of a left foot injury with 
complaints of pain and a normal range of motion.  The 
examiner also opined that the appellant had a slight to 
minimal loss of function due to the injury.

The May 1999 report from a private orthopedist stated that 
the appellant complained of left ankle pain, as well as 
problems with prolonged standing and walking and an inability 
to run or play tennis.  On physical examination there was 
severe tenderness at the lateral ligaments and the range of 
motion of the left ankle was said to be significantly 
limited, although no degrees of motion were given.  There was 
a healed surgical scar on the anterior aspect of the ankle 
and the skin was intact.  The orthopedist stated that x-ray 
examination of the left ankle revealed arthritic changes 
associated with a medial bone fragment, although the severity 
of said changes was not given.  The private doctor stated 
that the appellant had moderately severe symptoms warranting 
a 20 percent evaluation. 

During a VA examination conducted in August 1999, the 
appellant complained of throbbing ankle pain.  The appellant 
also stated that this pain increased with activity.  On 
physical examination, there was a scar at the center of the 
anterior joint line that demonstrated no contracture or soft 
tissue adherence.  Dorsiflexion of 20 degrees was shown, as 
was plantar flexion of 45 degrees; this range of motion was 
comparable to that shown on the right side.  The hindfoot was 
mobile.  Sensory examination distal to the incision revealed 
no hypalgesia or hypesthesia.  Radiographic examination 
showed an area of ossification just distal to the tip of the 
medial malleolus; the ankle joint space was maintained.  The 
radiologist's impression was normal ankle except for minimal 
osteopenia.  The examiner stated that the appellant's ankle 
did not rock between the talus and the tibia and that it was 
stable and non-rocking.  The examiner also noted that the 
disability involved the foot bone that articulates in the 
ankle joint, namely the talus, also described as the area 
about the medial and lateral malleolus.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

38 C.F.R. § 4.71 Plate II provides a standardized description 
of joint motion of the knee and the ankle.  Under 38 C.F.R. 
§ 4.40, functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant on motion.  The Board notes that disability of 
the musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

More particularly, the applicable regulations contain a 
number of schedular provisions relating to the feet.  The 
Board observes that among those generally applicable to the 
feet, Diagnostic Codes 5279 (pertaining to metatarsalgia), 
5280 (pertaining to unilateral hallux valgus), 5281 
(pertaining to hallux rigidus), and 5282 (pertaining to 
hammer toes) do not provide a basis for a higher rating in 
this case because the maximum evaluation afforded by each of 
them is 10 percent.

Diagnostic Code 5283, which pertains to the evaluation of the 
malunion or nonunion of the tarsal or metatarsal bones, 
provides a 20 percent rating when moderately severe and a 30 
percent rating when severe.  If there is actual loss of use 
of the foot, a 40 percent evaluation is provided.  However, 
in this case, there is no radiographic evidence of any 
malunion or nonunion of the tarsal or metatarsal bones.  
Therefore, Diagnostic Code 5283 is not for application in 
this case.

Review of the claims file in the present case reveals that 
the appellant has been assigned a 20 percent evaluation under 
Diagnostic Code 5284.  Under Diagnostic Code 5284, other foot 
injuries, a maximum 30 percent evaluation is provided for 
severe foot injury.  For a moderately severe foot injury, a 
20 percent evaluation is provided.  Actual loss of use of the 
foot is rated at 40 percent.

For disabilities involving substantiated presence of 
degenerative or traumatic arthritis, Diagnostic Codes 5010-
5003 provide that arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Codes 
5276 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Diagnostic 
Code 5003.  In the absence of limitation of motion, a 20 
percent rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.

The Board notes that the General Counsel for VA, in a 
precedent opinion dated August 14, 1998, (VAOPGCPREC 9-98) 
held that if a disability rating was established under 
Diagnostic Code 5284, the availability of a separate rating 
under Diagnostic Code 5003/5010 and the applicability of 
sections 4.40, 4.45, and 4.59 depend upon the manifestations 
compensated under Diagnostic Code 5284.  It is noted that 
Diagnostic Code 5284 does not contemplate limitation of 
motion.  However, VA's General Counsel has held that 
depending on the nature of the foot injury, Diagnostic Code 
5284 (foot injuries) may involve limitation of motion and 
would require consideration of 38 C.F.R. §§ 4.40, 4.45.  
VAOPGCPREC 9-98.

However, given the nature of the appellant's disability, it 
can be argued that limitation of motion is involved, as well 
as pain on use.  The Board finds that the 20 percent rating 
assigned under Diagnostic Code 5284 contemplates limitation 
of motion, in large measure because the May 1999 private 
orthopedist report indicated that this is most significant of 
the abnormal findings, along with pain and tenderness.  The 
assigned rating of 20 percent reflects the extent of the 
appellant's pain and reduced range of motion and the related 
functional impairment that he experiences as a consequence of 
these symptoms- especially during prolonged walking and 
weightbearing.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Consequently, assigning a 
separate rating under Diagnostic Code 5003 is not 
appropriate.  38 C.F.R. § 4.14 (the evaluation of the same 
disability under different criteria is to be avoided).

Under Diagnostic Code 5284, the appellant would be entitled 
to an increased rating if his left foot disability were 
severe.  There are no post-service clinical treatment 
findings referable to the left foot disability.  The 
appellant himself has indicated that he works two jobs, 
including one that involves constant weightbearing walking 
and climbing and that he has not asked that his duties be 
lessened.  There is no persuasive evidence of a severe foot 
injury.  The appellant's own private doctor has described the 
disability as moderately severe.

Given that a 20 percent rating is warranted for "moderately 
severe" disability, and because a higher rating is not 
warranted unless there is "severe" disability, the Board 
finds that the appellant's problems with pain and range of 
motion in the left foot are best approximated by the 20 
percent rating.  Diagnostic Code 5284.

The Board has considered other applicable codes.  As the 
August 1999 VA examiner described the disability as involving 
the foot bone that articulates into the ankle, the Board has 
considered codes relating to the ankle.  The appellant's 
ankle disability could be evaluated under the criteria for 
ankylosis or limitation of motion of the ankle or for 
malunion or an astragalectomy as specified in Diagnostic 
Codes 5270, 5271, 5272, 5273 and 5274.

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under Diagnostic Code 
5271.  When there is moderate limitation of motion of the 
ankle, a 10 percent evaluation may be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272.  Malunion of os calcis or 
astragalus with marked deformity warrants a maximum 20 
percent evaluation under Diagnostic Code 5273.  A 20 percent 
evaluation could also be assigned under Diagnostic Code 5274, 
astragalectomy, but the appellant has not undergone an 
astragalectomy.  

In order for the appellant to achieve a rating higher than 20 
percent for the left ankle disability, the appellant would 
have to demonstrate ankylosis.  The Board notes that the 
recent clinical findings do not disclose that the appellant 
has ankylosis of the left ankle.  As such, Diagnostic Codes 
5270 and 5272 are not for application in evaluating the ankle 
pathology.

With regard to incoordination or interference with standing 
or weightbearing, the appellant was noted on occasion to have 
a normal gait.  The Board also notes that the appellant has 
made consistent complaints of ankle pain.  Consideration, as 
pertinent, has also been given to the provisions of 38 C.F.R. 
§§ 4.40-4.59.  It appears from the rating actions on file 
that the current compensable rating of 20 percent 
contemplates limitation of motion with complaints of pain, as 
well as ligamentous tenderness.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, and the degree of pain he has.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  In this case, chronic pain was reported; 
however, no muscle atrophy or weakness has been demonstrated 
and there is no clinical evidence of any muscle spasm.  
Recent objective medical evidence did show findings of 
limitation of ankle motion between none and some and pain on 
inversion and extension and flexion with the anatomical 
findings providing an explanation for the pain.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In the instant 
case, the appellant's left ankle symptomatology more closely 
approximates the criteria for a 20 percent evaluation.  The 
appellant has demonstrated degenerative joint changes the 
left ankle, and there is evidence of some loss of range of 
motion.  See 38 C.F.R. § 4.71, Plate II.  Taking into 
consideration the provisions of 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995), such 
clinical evidence of arthritis changes with complaints of 
pain could warrant a finding of marked impairment.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board finds, therefore, that a rating of 20 percent is 
warranted for the demonstrated functional loss in the left 
foot/ankle pursuant to Diagnostic Codes 5003 and 5271 or 
5284, as well as 38 C.F.R. §§ 4.40, 4.45 and 4.59.  However, 
the Board can find no basis under Diagnostic Codes 5270 or 
5284, or any other Diagnostic Code, to grant the appellant an 
evaluation in excess of 20 percent for the left foot/ankle 
without a finding of ankylosis or a finding of a severe foot 
injury.  Hence, the evidence supports no more than a 
schedular rating of 20 percent for the left foot/ankle 
pathology.

Consideration has also been given to the possibility of the 
assignment of a separate rating for the left ankle surgical 
scar.  In this case, the presence of a tender or painful scar 
has not been demonstrated.  Neither of the 1999 VA 
examinations nor the 1999 private examination showed that the 
scar on the appellant's left ankle had any complications.  
Furthermore, the left ankle/foot scarring has not been 
demonstrated to be poorly nourished with repeated ulceration.  
In addition, limitation of function because of the scar has 
not been shown.  Consequently, a separate rating for the 
appellant's left ankle/foot scarring cannot be awarded.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The Board finds that an extraschedular evaluation is not 
warranted for the appellant's service-connected left 
foot/ankle disability at issue in this case because the 
evidence does not show that it presents an unusual or 
exceptional disability picture.  38 C.F.R. § 3.321(b)(1).  
Significantly, the left foot/ankle disability has not 
required any post-service period of hospitalization and the 
disability has not, in and of itself, markedly interfered 
with employment.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to the left foot/ankle disability than that commensurate with 
the respective assigned rating.

It is undisputed that the appellant's left foot/ankle 
symptoms have an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  Indeed, the schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 C.F.R. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  

There is simply no evidence that the service-connected left 
foot/ankle disability interferes markedly with employment in 
a way not contemplated by the schedular rating.  The 
appellant has not required any hospitalizations for this 
disability and he testified that he has not asked for any 
change in his package handling duties because of his left 
foot/ankle.  In addition, there were not any other 
exceptional disabling characteristics that would not be 
addressed by the schedular rating criteria.  Therefore, the 
regular schedular standards, with the evaluation currently 
assigned, adequately compensates the appellant for any 
adverse industrial impact caused by his left foot/ankle 
disability.  Accordingly, the Board finds that the regular 
schedular standards applied in the current case adequately 
describe and provide for the appellant's disability level for 
his left foot/ankle disability and that the grant of an 
extraschedular evaluation for this disability is not 
warranted.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the 
appellant's increased rating claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the June 1999 
Statement of the Case, the February 2000 Supplemental 
Statement of the Case (SSOC) and the June 2000 SSOC.  The 
Board finds that the discussions in the rating decisions, the 
SOC and SSOCs and the RO letters sent to the appellant in 
effect informed him of the information and evidence that 
would be needed to substantiate his increased rating claim 
and complied with VA's notification requirements.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5100 et seq. (West Supp. 2001)); 66 Fed. Reg. 
45620 (August 29, 2001).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim 
have been properly developed and that no useful purpose would 
be served by remanding said issue with directions to provide 
further assistance to the appellant.  There is no indication 
that additional relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected disability than those already of record.  
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the increased rating issue on appeal, and that the duty to 
assist appellant has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. § 5100 et seq. (West Supp. 2001)); 66 Fed. Reg. 45620 
(August 29, 2001).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
increased rating claim.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Schoolman v. West, 12 Vet. App. 
307, 311 (1999).


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
left foot/ankle disability is denied.


REMAND

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

The appellant contends that his entitlement to the 20 percent 
evaluations for his left foot disability should be effective 
from March 1970, the date of his original claim for benefits.  
He testified to that effect during his April 2000 personal 
hearing at the RO and his May 2001 Travel board hearing.  The 
Board notes that service connection for this condition was 
granted in a June 1970 rating decision issued by the RO; a 
noncompensable evaluation was assigned for the left foot 
disability.  The appellant was informed of that rating 
decision in the same month.  The Board also notes that no 
appropriate collateral attack of that decision has been 
initiated.

Essentially, the veteran contends that he filed a timely 
notice of disagreement (NOD) concerning the initial 
disability evaluation assigned for his left foot.  On June 9, 
1970, the RO notified the appellant of the finding that his 
left foot disability was less than 10 percent and 
compensation was not payable for it.  

On November 9, 1970, the RO received a letter from the 
appellant that contained six paragraphs.  The first four 
paragraphs related to a left knee injury.  The fifth 
paragraph stated that his left foot injury had been found to 
be less than ten percent, but he "must admit someone has 
made a mistake."  The appellant then went on, in the last 
paragraph, to say that he was unemployed and to ask where he 
should go, along with a request for funds for transportation.  

By letter dated November 20, 1970, the RO responded and told 
the appellant that if he felt that his disability had 
increased in severity, he should submit evidence to that 
effect.  He was told that recent medical findings would be 
the best evidence.  The appellant did not respond to that 
notification letter.

As to the appellant's contention regarding the sufficiency of 
his NOD to the June 1970 rating determination, the Board 
notes that appellate review is properly initiated by a NOD 
and completed by a substantive appeal after a statement of 
the case (SOC) has been issued.  A NOD must be filed within 
one (1) year from the date of mailing of notification of the 
initial review and determination; otherwise, that 
determination will become final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (2000).

Under the laws and regulations in effect in 1970, an appeal 
consisted of a timely filed NOD in writing and, after a SOC 
had been issued, a timely filed substantive appeal.  
38 C.F.R. § 19.112 (1970).

Under 38 C.F.R. § 19.113 (1970), a NOD was defined as a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of the agency of original 
jurisdiction.  Such notice should be in terms which could 
reasonably be construed as evidencing a desire for review of 
that determination.  Such notice did not need to be couched 
in specific language.  Specific allegations of error of fact 
or law were not required.

Under 38 U.S.C. § 4005 (1970), NODs had to be in writing and 
submitted to the agency of original jurisdiction by the 
claimant or his representative within one year of the 
contested action.  The Board finds that the appellant's 
November 1970 letter to the RO fulfilled these statutory 
requirements.

The Board further finds that the appellant's November 1970 
letter comports with the regulatory requirements of 38 C.F.R. 
§ 19.113 (1970) that a NOD be in terms which can reasonably 
be construed as dissatisfaction or disagreement with a RO 
determination as to an issue and a desire for review of that 
issue.  It is clear that the appellant was referring to the 
June 1970 rating action that assigned a rating less than 10 
percent, as noted by the appellant, particularly because it 
was the only rating action in existence.  It is clear that 
the appellant is dissatisfied with the noncompensable rating 
and his reference to his belief that "someone has made a 
mistake" can be reasonably construed as evidencing a desire 
for review of that decision.  Therefore, the November 1970 
letter is determined to be a NOD as to the issue of the 
assignment of a compensable evaluation for the left foot 
disability.

While the RO did send a follow-up letter to the appellant, it 
is clear that the RO's action did not "resolve the 
disagreement either by granting the benefit sought or through 
withdrawal of the notice of disagreement" and therefore, the 
RO should have prepared a SOC.  38 U.S.C. § 4005 (1970).

In reviewing a similar factual scenario, the Court directed 
that where an appellant has submitted a timely NOD with an 
adverse decision and the RO did not subsequently issue a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Therefore, this case must be remanded to 
the RO for the issuance of an SOC that addresses the issue of 
the initial noncompensable rating for the appellant's left 
foot disability.  In drafting the SOC, the RO should note 
that, since an initial rating is involved, the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application.  

Thus, the question of entitlement to an earlier effective 
date for the current 20 percent disability evaluation turns, 
in part, on whether a timely appeal is submitted following 
the SOC that follows from the November 1970 NOD.  The 
question of whether or not an appeal from the initial rating 
is perfected affects the date of receipt of the claim 
currently before the Board.  As noted above, both the date of 
receipt of the claim and the date entitlement arose are 
factors for consideration in the assignment of an effective 
date of an award.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992).  Therefore, for these reasons, 
a remand is required.

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop this claim pursuant to those regulations.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the final 
rule published at 66 Fed. Reg. 45620 
(August 29, 2001) is fully complied with 
and satisfied.

2.  The RO should issue an SOC that 
addresses the appellant's claim of 
entitlement to an initial compensable 
rating for his left foot disability.  The 
holding concerning staged ratings in 
Fenderson v. West, 12 Vet. App. 119 
(1999) should be applied.  For the Board 
to have jurisdiction of the issue, an 
appeal must thereafter be perfected on a 
timely basis.

3.  As to the earlier effective date 
issue, if it is considered and denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

